     Case 1:19-cv-00079-TS Document 57 Filed 02/17/21 PageID.239 Page 1 of 8




                        IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF UTAH

SCOTT A. WILLIAMS,

                       Plaintiff,
                                                    MEMORANDUM DECISION AND
v.                                                  ORDER GRANTING DEFENDANTS’
                                                    MOTION TO DISMISS
CHALON KELLER, HEIDI GIBSON,
NED KING, RANDY TITUS, DAVID
BOLTON, UNITED STATES OF
AMERICA, and JOHN and JANE DOES I-
XX,                                                 Case No. 1:19-CV-79 TS

                                                    District Judge Ted Stewart


                       Defendants.


        This matter is before the Court on Defendants’ Motion to Dismiss. For the reasons

discussed below, the Motion will be granted.

                                        I. BACKGROUND

        Plaintiff Scott A. Williams was employed by Northrop Grumman as a Technical Lead

and Logistics Advisor in the Hill Air Force Base Foreign Military Sales F-16 International

Branch. In February 2016, Plaintiff was indicted in this Court on two counts of unlawful

exportation of goods from the United States; false statement in a document; and conversion of

property of the United States. The charges stemmed from actions allegedly taken by Mr.

Williams during his employment. The charges were eventually dismissed on a motion by the

United States. Plaintiff now brings this action against the United States and those individuals—

civilian Air Force employees—allegedly involved in providing the evidence that led to the now-




                                                1
   Case 1:19-cv-00079-TS Document 57 Filed 02/17/21 PageID.240 Page 2 of 8




dismissed federal charges. Plaintiff asserts a claim for malicious prosecution alleging that

Defendants knowingly and recklessly supplied false and misleading information and/or omitted

material facts. Defendants seek dismissal.

                                II. MOTION TO DISMISS STANDARD

         When considering whether to dismiss a Bivens claim, courts apply the standard for a

failure to state a claim upon which relief may be granted. 1 Under this standard, all well-pleaded

factual allegations, as distinguished from conclusory allegations, are accepted as true and viewed

in the light most favorable to Plaintiff as the nonmoving party. 2 Plaintiff must provide “enough

facts to state a claim to relief that is plausible on its face,” 3 which requires “more than an

unadorned, the-defendant-unlawfully-harmed-me accusation.” 4 “A pleading that offers ‘labels

and conclusions’ or ‘a formulaic recitation of the elements of a cause of action will not do.’ Nor

does a complaint suffice if it tenders ‘naked assertion[s]’ devoid of ‘further factual

enhancement.’” 5

         “The court’s function on a Rule 12(b)(6) motion is not to weigh potential evidence that

the parties might present at trial, but to assess whether the plaintiff’s complaint alone is legally

sufficient to state a claim for which relief may be granted.” 6 As the Court in Iqbal stated,

         only a complaint that states a plausible claim for relief survives a motion to dismiss.
         Determining whether a complaint states a plausible claim for relief will . . . be a

         1
             Peoples v. CCA Det. Ctrs., 422 F.3d 1090, 1096 (10th Cir. 2005).
         2
             GFF Corp. v. Associated Wholesale Grocers, Inc., 130 F.3d 1381, 1384 (10th Cir.
1997).
         3
             Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).
         4
             Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
         5
             Id. (quoting Twombly, 550 U.S. at 555, 557) (alteration in original).
         6
             Miller v. Glanz, 948 F.2d 1562, 1565 (10th Cir. 1991).


                                                    2
     Case 1:19-cv-00079-TS Document 57 Filed 02/17/21 PageID.241 Page 3 of 8




        context-specific task that requires the reviewing court to draw on its judicial
        experience and common sense. But where the well-pleaded facts do not permit the
        court to infer more than the mere possibility of misconduct, the complaint has
        alleged—but it has not shown—that the pleader is entitled to relief. 7

                                          III. DISCUSSION

A.      THE UNITED STATES

        The United States argues, 8 and Plaintiff agrees, 9 that a Bivens action cannot be

maintained against the United States. 10 Therefore, the United States will be dismissed as a

Defendant.

B.      INDIVIDUAL DEFENDANTS

        Plaintiff also asserts a Bivens claim against the individual Defendants. Defendants argue

that Plaintiff has failed to state claim for relief under Bivens. The parties do not distinguish the

alleged actions of the individual Defendants but instead address them collectively as a whole.

The Court will do the same.

        In Bivens v. Six Unknown Named Agents of the Federal Bureau of Narcotics, 11 the

Supreme Court held that an individual may recover damages against federal officials for

violating Fourth Amendment rights. 12 In that case, the plaintiff alleged that federal agents had

unlawfully entered and searched his apartment; arrested him for narcotics violations; handcuffed



        7
            Iqbal, 556 U.S. at 679 (internal citations and quotation marks omitted).
        8
            Docket No. 50, at 16.
        9
            Docket No. 53, at 9.
        10
          FDIC v. Meyer, 510 U.S. 471, 485–86 (1994); Farmer v. Perrill, 275 F.3d 958, 963
(10th Cir. 2001).
        11
             403 U.S. 388 (1971).
        12
             Id. at 397.


                                                   3
   Case 1:19-cv-00079-TS Document 57 Filed 02/17/21 PageID.242 Page 4 of 8




him in front of his family; threatened to arrest his family; then took him to jail where he was

interrogated, booked, and strip-searched. 13 The Court noted that “the Fourth Amendment does

not in so many words provide for its enforcement by an award of money damages for the

consequences of its violation.” 14 However, where the “case involve[d] no special factors

counseling hesitation in the absence of affirmative action by Congress,” monetary damages

could be an available remedy. 15

       Since Bivens was issued, the Supreme Court has extended it on just two other

occasions. 16 Together, “[t]hese three cases . . . represent the only instances in which the Court

has approved of an implied damages remedy under the Constitution itself.” 17 The Supreme

Court has recently “made clear that expanding the Bivens remedy is now a ‘disfavored’ judicial

activity.” 18 The Court’s hesitancy to expand Bivens is based on “separation-of-powers

principles” regarding whether the courts or Congress should decide whether to recognize a new

damages remedy. 19 “The answer most often will be Congress.” 20




       13
            Id. at 389.
       14
            Id. at 396.
       15
            Id.
       16
          Davis v. Passman, 442 U.S. 228, 245–48 (1979) (allowing damages for gender
discrimination in violation of the Due Process Clause of the Fifth Amendment); Carlson v.
Green, 446 U.S. 14, 18–23 (1980) (allowing damages for failure to provide adequate medical
care in violation of the Eighth Amendment).
       17
            Ziglar v. Abbasi, 137 S. Ct. 1843, 1855 (2017).
       18
            Id. at 1857 (quoting Iqbal, 556 U.S. at 675).
       19
            Id.
       20
            Id.


                                                   4
   Case 1:19-cv-00079-TS Document 57 Filed 02/17/21 PageID.243 Page 5 of 8




       The Supreme Court has adopted a two-part framework for evaluating potential Bivens

claims. The first question is “whether a case presents a new Bivens context.” 21 “If the case is

different in a meaningful way from previous Bivens cases decided by this Court, then the context

is new.” 22 Defendants argue, 23 and Plaintiff concedes, 24 that his claim presents a new Bivens

context. Thus, the Court moves to the next step.

       Second, the Court considers whether special factors counsel against expanding Bivens

into a new context. 25 The Supreme Court has not defined with certainty what constitutes a

special factor. 26 However, “the inquiry must concentrate on whether the Judiciary is well suited,

absent congressional action or instruction, to consider and weigh the costs and benefits of

allowing a damages action to proceed. Thus, to be a ‘special factor counselling hesitation,’ a

factor must cause a court to hesitate before answering that question in the affirmative.” 27

       Defendants identify two special factors: the presence of alternative remedial processes

and intrusion into executive branch functions. The Supreme Court has noted that “when

alternative methods of relief are available, a Bivens remedy usually is not.” 28 Defendants point

to the existence of extensive procedural rights articulated in rules and statutes that protect an

accused person. Defendants also reference the Hyde Amendment and the Unjust Conviction and


       21
            Id. at 1859.
       22
            Id.
       23
            Docket No. 50, at 10–12.
       24
            Docket No. 53, at 12–13.
       25
            Ziglar, 137 S. Ct. at 1857.
       26
            Id.
       27
            Id. at 1857–58.
       28
            Id. at 1863.


                                                  5
   Case 1:19-cv-00079-TS Document 57 Filed 02/17/21 PageID.244 Page 6 of 8




Imprisonment Statute, which provide money damages to individuals subject to federal criminal

prosecution in certain circumstances. Defendant argues that these provisions reflect

Congressional decision as to whom should be compensated in cases involving wrongful

prosecution.

       Plaintiff counters that he is unable to receive relief under these provisions because the

government voluntarily dismissed its case against him. But his “ineligibility for these remedies

actually cuts against recognizing a new cause of action.” 29 “The fact that Congress has expressly

provided a damages remedy for some victims of this particular type of injury, but not for others,

suggests that it considered the issue and made a deliberate choice.” 30 The Supreme Court has

stated that “legislative action suggesting that Congress does not want a damages remedy is itself

a factor counseling hesitation” 31 and “the silence of Congress is relevant.” 32

       Next, Defendants argue that extending Bivens here “will require extensive investigation

and discovery that impairs the agency’s function.” 33 One of the factors that caused the Court to

hesitate to extend Bivens in Ziglar was that doing so “would require courts to interfere in an

intrusive way with sensitive functions of the Executive Branch.” 34 The same concern is present

here. In order for Plaintiff to prevail, he “would need to show that [Defendants’] allegedly false




       29
            Farah v. Weyker, 926 F.3d 492, 501–02 (8th Cir. 2019).
       30
            Id. at 502.
       31
            Ziglar, 137 S. Ct. at 1865.
       32
            Id. at 1862.
       33
            Docket No. 50, at 14.
       34
            Ziglar, 137 S. Ct. at 1861.


                                                  6
   Case 1:19-cv-00079-TS Document 57 Filed 02/17/21 PageID.245 Page 7 of 8




information was what established probable cause for [his] arrest[] and detention” 35 “This type of

showing would invite a wide-ranging inquiry into the evidence available to investigators,

prosecutors, and the grand jury.” 36 Relatedly, the “secrecy of grand jury proceedings” counsels

against extending Bivens. 37

       A related concern is the potential effect on the willingness of government employees to

participate in internal investigations should those employees be exposed to potential monetary

damages. The Supreme Court has stated that “if there are sound reasons to think Congress might

doubt the efficacy or necessity of a damages remedy as part of the system for enforcing the law

and correcting a wrong, the courts must refrain from creating the remedy in order to respect the

role of Congress in determining the nature and extent of federal-court jurisdiction under Article

III.” 38 Here, “[i]t is sufficient for the Court to recognize that ‘Congress might doubt the efficacy

or necessity of a damages remedy’ because there is a risk that it would interfere with

prosecutorial discretion, disincentivize law enforcement from sharing information with

prosecutors, and disincentivize private citizens from sharing information with law

enforcement.” 39

       Plaintiff correctly argues that this case does not involve other special factors identified by

the Supreme Court, such as national security or foreign policy concerns. However, the various



       35
            Farah, 926 F.3d at 500.
       36
            Id.
       37
            Karkalas v. Marks, No. 19-948, 2019 WL 3492232, at *12 (E.D. Pa. July 31, 2019).
       38
            Ziglar, 137 S. Ct. at 1858.
       39
         Boudette v. Sanders, No. 18-cv-02420-CMA-MEH, 2019 WL 3935168, at *7 (D. Colo.
Aug. 19, 2019) (quoting Ziglar, 137 S. Ct. at 1865).


                                                  7
   Case 1:19-cv-00079-TS Document 57 Filed 02/17/21 PageID.246 Page 8 of 8




factors identified by the Supreme Court are not exhaustive. Plaintiff similarly argues that the

factors identified by Defendants do not counsel hesitation. Yet this case presents some of the

same concerns found in Ziglar. In the end, it is better for Congress to determine whether

monetary damages are an appropriate remedy for the harm alleged by Plaintiff. Therefore, the

Court declines to extend Bivens here.

                                        IV. CONCLUSION

       It is therefore

       ORDERED that Defendants’ Motion to Dismiss (Docket No. 50) is GRANTED.

       DATED this 17th day of February, 2021.

                                             BY THE COURT:



                                             Ted Stewart
                                             United States District Judge




                                                 8
